Citation Nr: 0616015	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include obsessive compulsive disorder, a panic 
disorder, depression, and a personality disorder.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as residuals of a left knee injury, to 
include arthritis.  

3.  Entitlement to an initial compensable rating for 
residuals of a left shoulder injury with surgical repair, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a permanent and total disability pension 
due to non-service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1995 to February 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issues of an initial compensable rating for residuals of 
a left shoulder injury with surgical repair, currently 
evaluated as 10 percent disabling, and a permanent and total 
disability pension due to non-service-connected disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include obsessive 
compulsive disorder, a panic disorder, and depression, is not 
shown in service.  

2.  Any personality disorder of the veteran in active service 
was not aggravated during such service by superimposed 
disease or injury, and no psychosis is shown currently or to 
a compensable degree in the first post-service year.  

3.  A left knee injury or chronic residual, to include 
arthritis, was not incurred in, or aggravated by, service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include obsessive 
compulsive disorder, a panic disorder, depression, and a 
personality disorder, are not met.  38 U.S.C.A. §§ 1110, 
1101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.309 (2005).  

2.  The criteria for the establishment of service connection 
for a left knee disorder, claimed as an injury, to include 
arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection for a psychiatric disorder, 
to include obsessive compulsive disorder, a panic disorder, 
depression, and a personality disorder, and residuals of a 
left knee injury.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claims of service 
connection were received at the RO in August 2002.  Notice of 
the Veterans Claims Assistance Act of 2000 (VCAA) was issued 
in September 2002, and both claims were denied by an RO 
decision of January 2003.  Accordingly, the timing of the 
notice is fully compliant with Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The September 2002 notice, as with later notices of December 
2003 and June 2005, advised the veteran of the sort of 
evidence not of record that is necessary to substantiate the 
service connection claims on appeal, to include medical 
evidence of a link between current psychiatric and left knee 
disorders and his prior military service.  The claimant was 
advised of what evidence the VA will obtain, and what 
information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to these claims.  Although the 
notices made no reference to veteran's status and the 
effective date of any grant of service connection, there is 
no prejudice to the claimant since his veteran status is not 
questioned, and both service connection claims are being 
denied-an effective date of service connection will not be 
assigned.  The veteran has failed to submit medical nexus 
evidence despite being repeatedly asked to do so.  

VA provided the veteran with appropriate VA examinations in 
March 2004 and in April and May 2005, which included a 
negative medical nexus opinion as to the etiology of the 
veteran's psychiatric pathology.  All pertinent VA and 
private treatment records were obtained.  VA has made 
reasonable efforts to obtain relevant records in support of 
the claims on appeal.  38 U.S.C.A. § 5103A (a),(b),(c).  
Accordingly, there is no further available development 
indicated.  See 38 U.S.C.A. § 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the VA 
examinations and nexus opinion, and the fact that the veteran 
has pointed to no other pertinent evidence which has not been 
obtained, the record is ready for appellate review of the 
claim on appeal.  Proceeding with these two claims in their 
procedural posture would not therefore inure to the veteran's 
prejudice.  

As to the original claims of service connection presently 
reviewed, although the veteran has not been advised of the 
law and regulations pertaining to the establishment of 
effective dates and disability ratings, the claims are denied 
and there is therefore no prejudice to the veteran.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005) (Pertaining to harmless error).  


The Merits of the Claims

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for arthritis or a psychosis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, not all psychiatric disorders are psychoses within 
the above presumption, and each of the veteran's diagnoses is 
listed as an anxiety disorder according to the DSM IV and 
applicable regulation, not a psychosis.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.  

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such, 
are not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303.  Significantly, however, VA 
General Counsel has rendered an opinion which indicates that 
a distinction is to be made between congenital/developmental 
defects and congenital/developmental diseases.  VAOPGCPREC 
82-90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 
513 (1993).  The latter-congenital diseases-may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  VAOPGCPREC 82- 
90.  

Stated in another way, service connection is permissible for 
a personality disorder, but only in certain very limited 
instances where there is competent medical evidence 
indicating that a personality disorder was aggravated during 
service by "superimposed" disease or injury.  See Carpenter 
v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 
3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 4.127.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

Psychiatric Disability

Service medical records are silent for any psychiatric 
diagnosis, including on November 1998 examination in 
conjunction with his separation from service effective in 
February 1999.  The veteran was seen in January 1997 at an 
outpatient mental health clinic, but no diagnosis is noted.  
Post-service psychiatric records indicate that the veteran 
was having difficulty with his marriage at that time and that 
he would be divorced in approximately 1998.  

The veteran was also seen in August 1998 for an upper 
respiratory tract infection (URI) with rhinitis.  The 
veteran's complaints were limited to headaches, difficulty 
swallowing, dull aches in the ears, feeling off balance, and 
sinus congestion, as well as some feelings of depression and 
fatigue.  The diagnosis was upper respiratory tract infection 
and rhinitis, with notation of a history of smoking a half of 
a pack of cigarettes per day.  The veteran was advised to 
quit smoking, smoking secession classes were offered, and he 
was advised to seek further mental health counseling should 
he continue to feel "tired."  A psychiatric diagnosis was 
not given.  The veteran is not shown to have ever sought any 
such mental health counseling while in service.  
Significantly, the veteran reported no psychiatric history on 
separation examination, and no psychiatric abnormality was 
noted on evaluation at separation from service.  The veteran 
admitted to the continued use of tobacco, and notation was 
made by the separation examiner of the veteran's tobacco 
dependence.  

The separation examination report is also significant for the 
veteran's specific denial of any nervous trouble of any sort, 
depression or excessive worry, sleepwalking, and any suicide 
attempt or plan.  The veteran was found to have no 
personality deviation.  He was separated from service with no 
psychiatric complaint or diagnosis.  

The post-service evidence of record shows initial private 
mental health treatment in July 1999 for non-psychoses, 
namely, depression, an obsessive-compulsive disorder, and a 
panic disorder, with a past history of alcohol and cannabis 
abuse.  The plan was to rule out any organic etiology for the 
veteran's mental health condition, but the record includes no 
further reference in this regard.  The veteran reported a 
history of difficulty with anger.  Stressors were 
specifically identified as work difficulty and the separation 
from his wife following a divorce a year earlier (1998), 
without reference to his service.  The veteran was found to 
have no thought disorder, no delusions or hallucinations, and 
no marked decrease in daily functioning.  The veteran 
reported a history of a pre-service skull concussion in 1994, 
a history of 5 or 6 seizures as a child from age 9 to age 12, 
and feelings of panic since entering the army.  The 
diagnostic impression was depression, an obsessive-compulsive 
disorder and a panic disorder, with history of alcohol and 
cannabis abuse.  The veteran had no psychosis at that time, 
contrary to his repeated assertions on appeal.  

VA treatment records from the New Mexico VA medical center 
(VAMC) show an initial mental health evaluation in January 
2002, with a history of alcohol secession for the past 6 
months.  The veteran reported increased anxiety, depression 
and obsessive compulsive symptoms due to the stress of living 
with his mother and step father, and working for them, and 
stress associated with his current and past girlfriends.  
Neither the veteran nor the examiner made any reference to 
service.  The diagnosis was obsessive-compulsive disorder and 
history of alcohol abuse.  No psychosis was found.  

VA treatment records from the Mountain-Home VAMC show 
psychiatric treatment from July 2002 for non-psychoses, 
without reference to service.  VA treatment records of July 
and October 2002 show a history of anxiety and stressors 
related to difficulty following the loss of a job, as well as 
difficulty with relationships and financial pressures.  The 
veteran reported a history of a physically abusive father and 
an unsupportive mother, with difficulty in school as child.  
Significantly, the veteran denied any prior history of 
psychiatric admission.  He admitted to a history of using 
alcohol to relieve stress, and the abuse of alcohol from the 
age of 14, prior to service.  Stressors were again limited to 
the separation from his most recent girlfriend, recent 
unemployment, and conflicts with others.  The October 2002 
assessment was obsessive compulsive disorder, alcohol abuse 
and nicotine dependence.  

On VA psychiatric examination in May 2005, the veteran 
reported a history of difficulty with his temper since the 
pressures of military service.  The veteran had no signs of 
any psychosis.  The diagnosis was obsessive compulsive 
disorder, not related to active service, and a personality 
disorder.  The VA examiner was of the opinion that the 
etiology of the veteran's psychiatric disorder was his early 
developmental history-extreme parental instability, 
negligence, conflict and abuse, with very poor school 
performance, social isolation and a general alienation from 
others.  Upon a review of the record, the VA examiner could 
find "no" direct evidence that the veteran's condition is 
related to his prior active duty, or that his psychiatric 
condition was worsened by his service.  

Service connection for a psychosis must be denied because the 
July 1999 private treatment records show no psychosis, 
contrary to the veteran's repeated argument on appeal.  
Depression, an obsessive-compulsive disorder and a panic 
disorder (not presently shown) are not psychoses.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As to the diagnosis of a personality disorder, service 
connection is not available for a personality disorder in 
service without competent medical evidence of a superimposed 
psychiatric disorder.  VAOPGCPREC 82- 90; see also, Carpenter 
v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 
Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 4.127.  As 
demonstrated above, service medical records show no 
personality disorder in service, and the post-service medical 
records clearly demonstrate a personality disorder first 
diagnosed after service, with no relation to such service.  

The separation psychiatric examination of November 19, 1998 
is highly probative as to the veteran's condition at the time 
of his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-
psychiatric condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The veteran's 
service medical records show no psychiatric disorder in 
service, superimposed or otherwise. 

The preponderance of the evidence of record, most of which is 
medical, is clearly against the claim-neither service nor 
post-service medical evidence supports the veteran's 
assertion that he acquired a psychiatric disorder, 
superimposed or otherwise, in service.  The veteran appears 
to have a compulsive disorder and a personality disorder, 
both first shown within one year in service-neither of which 
is a psychosis, and service connection is not available for a 
personality disorder without superimposed disability.  While 
the veteran appears to have had suffered a divorce in 1998, 
his service medical records show no chronic psychiatric 
disability in service.  Simply stated, while he may had had 
some emotional difficulty in service, particularly during his 
divorce, voluminous records clearly demonstrate that he 
acquired no psychiatric disorder in service.  Such a history 
falls short of  evidence necessary to show chronic disability 
with continuity of symptomatology warranting a grant of 
service connection.  See Sanchez-Benitez, supra.  

Similarly, the Board does not doubt that the veteran may have 
had some feelings of depression in August 1998, particularly 
if he was going through a divorce.  However, he was not 
diagnosed with depression in service and all of the existing 
psychiatric treatment records of 1999 and 2002 clearly 
showing personal and social difficulty due to his childhood 
experiences, without relationship to the veteran's military 
service.  As only the veteran associates his current 
psychiatric disorder with his prior service, against 
statements made at the time of treatment, the claim on appeal 
must fail on all bases.   

A preponderance of the evidence of record, including the 
negative VA nexus opinion of May 2005, is squarely against 
service connection for a psychiatric disorder.  Service 
medical records show no psychosis or chronic psychiatric 
disorder in service under 38 C.F.R. § 3.303(b).  The post-
service evidence of record shows no psychosis, but, rather 
psychiatric disorders relating to non-military matters.  The 
private treatment records of July 1999 are consistent with VA 
treatment records of 2002 to the present, and show a history 
of alcohol abuse and an obsessive compulsive disorder 
associated with the veteran's difficult childhood-not his 
prior military service.  With no objective clinical evidence 
in support of the veteran's claim, other than his lay opinion 
of psychiatric etiology, the claim must fail.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997); See Black v. Brown, 5 
Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative).  See also, Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 
Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  

For the Board to conclude that the appellant's various 
psychiatric disorders had their origin during military 
service in these circumstances would be speculation in the 
face of a contrary VA psychiatric opinion (May 2005), and the 
law provides that service connection may not be based on 
resort to speculation or even a remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Left Knee Disability

Service medical records include two notations pertinent to 
the left knee.  The veteran complained of left knee pain in 
September 1996 and in November 1997.  No diagnosis was given.  
On examination in November 1997, the veteran denied any prior 
trauma to the left knee, and complained only that his left 
knee had hurt for the past day.  The examiner found no 
swelling, a normal range of motion, with no grinding, and no 
symptoms of instability.  It was recommended that the veteran 
limit his physical activities.  On separation physical 
examination, the veteran specifically denied any history of a 
trick or locked knee, or arthritis, rheumatism or bursitis.  
The examiner found no abnormality of the left knee. 

No left knee disorder was found on VA examination in November 
2002, including on x-ray studies take at that time.  A 
diagnosis of mild arthritis was first given by VA as a result 
of x-ray studies of April 2005.  The examiner did not 
associate the diagnosis was the veteran's prior service, and 
the veteran again denied any prior history of left knee 
injury.  No additional pertinent medical evidence is of 
record.  

Residuals of a chronic left knee injury or treatment are not 
shown.  A complaint of pain, particularly, as in the instant 
case, without any history of injury, with no objective 
medical evidence of a diagnosed or identifiable underlying 
disease, is not a "disability" for which compensation 
benefits are payable.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), aff'd in part, 239 F.3d 1356 (Fed. Cir. 2001), 
vacated and remanded on other grounds, (U.S. Vet. App. Nov. 
6, 2001).  

Service connection for a left knee disorder, to include 
arthritis, is denied because there is no evidence of in-
service left knee injury, or incurrence or aggravation of a 
chronic left knee disorder in service, as required by 
38 C.F.R. § 3.303(b), and no medical evidence of a nexus 
between the veteran's recent onset of arthritis and his prior 
military service.  38 C.F.R. § 3.303(b); see Hickson v. West, 
12 Vet. App. 247, 253 (1999).  With only two isolated 
episodes of treatment for left knee pain In September 1996 
and November 1997, a claim of service connection for chronic 
left knee disability must be denied.  McManaway, 13 Vet. 
App. at 66.  Arthritis of the left knee is not shown until 
approximately 6 years after the veteran's separation from 
service.  Accordingly, the presumption does not apply and 
that aspect of the claim is denied as well.  The veteran's 
lay assertions of chronic left knee injury in service with 
current residual disability, are contradicted by all of the 
medical evidence of record which demonstrates no chronic left 
knee injury or disability in service, and no continuity of 
left knee symptomatology until years after his separation 
from service.  Id.  The claim is denied because a 
preponderance of the evidence weighs against the claim.  


ORDER

Service connection for a psychiatric disorder, to include 
obsessive compulsive disorder, a panic disorder, depression, 
and a personality disorder, is denied.  

Service connection for a left knee disorder, claimed as 
residuals of a left knee injury, to include arthritis, is 
denied.  



REMAND

As to the claim for an initial compensable rating for 
residuals of a left shoulder injury with surgical repair, 
currently evaluated as 10 percent disabling, the veteran has 
not been provided notice of the VA's duty to assist and to 
notify under The Veterans Claims Assistance Act of 2000 
(VCAA).  See also, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159 (2005).  All prior 
VCAA notice letters in this case regarded claims of service 
connection and entitlement to a non-service-connected 
disability pension, but not increased ratings.  Additionally, 
this claim arises from an initial disability rating following 
an original award of service connection.  Consequently, the 
issue is not the result of a claim for increased entitlement, 
but rather, one involving the propriety of the initial 
evaluation assigned, as well as the propriety of the current 
10 percent evaluation.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that the VA's duty to assist, at 38 U.S.C. § 5103(a), 
includes providing notice to a claimant of the VA's duty to 
assist, before the initial unfavorable agency of original 
jurisdiction (AOJ) decision (i.e., that of the RO) on a claim 
for VA benefits.  In Pelegrini, it was also observed that VA 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  

The Court also held that 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) require notice of five elements of a claim of 
service connection, which are: (1) veterans status; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability at issue; (4) the degree 
of disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice of 
VCAA must be provided in this case as regards increased 
initial ratings, which is compliant with Pelegrini and 
Dingess/Hartman, and includes a de novo readjudication of the 
claim with consideration of all of the evidence of record for 
the entire appeal period.  

The remaining claim for a permanent and total disability 
pension due to non-service-connected disability should be 
readjudicated upon the completion of the above development 
and any other indicated development.  


Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and with Pelegrini and 
Dingess/Hartman, regarding the claim for 
an initial compensable rating for 
residuals of a left shoulder injury with 
surgical repair, currently evaluated as 
10 percent disabling.  The VBA AMC should 
specifically advise the veteran what 
evidence is needed to support his claim 
for an increased rating, what sort of 
evidence, if any, VA will request on his 
behalf, and what sort of evidence he is 
expected to identify and/or provide.  

The VBA AMC should invite him to submit 
any and all evidence in his possession 
which is potentially probative of his 
claim for an increased rating and for 
non-service-connected pension, and to 
identify any and all treatment providers, 
with authorizations, so that the VA may 
request copies of all such records.  

2.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from April 2005 
to the present.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  Upon completion of the above 
development, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should determine that all actions taken 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
must implement corrective procedures.   

The VBA AMC should also consider 
scheduling the veteran for any other VA 
examination deemed necessary or indicated 
upon the completion of the above 
development.  

4.  The VBA AMC should readjudicate-on a 
de novo basis-the remaining two claims 
on appeal, and issue a SSOC containing 
all applicable laws and regulations as to 
the claims for an initial compensable 
rating for residuals of a left shoulder 
injury with surgical repair, currently 
evaluated as 10 percent disabling, and a 
permanent and total disability pension 
due to non-service-connected disability, 
specifically to include all of the 
evidence of record.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


